Citation Nr: 0209645	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cholecystitis.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for a goiter.

4.  Entitlement to service connection for a gastric ulcer.  

5.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1946 to March 1949.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  The veteran requested a 
hearing before the Board, and the requested hearing was 
conducted before the undersigned Board Member in June 1999.  
The Board decided one issue and remanded the remaining claims 
to the RO in December 2000.  Additional development directed 
by the Board has been conducted and the claims file has been 
returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues on appeal has been obtained, and all duties to the 
veteran have been fulfilled.

2.  There is no medical evidence that the veteran manifested 
cholecystitis in service, chronically and continuously after 
service, or at any time prior to 1997, many years after the 
veteran's service discharge, nor is there medical opinion 
linking the disorder to the veteran's service.

3.  The medical evidence establishes that pulmonary 
tuberculosis (PTB), diagnosed in 1996, was acute and 
temporary, has resolved, and is no longer present.  

4.  There is no medical evidence that the veteran manifested 
a goiter in service, chronically and continuously after 
service, or at any time prior to 1985, when more than 30 
years had elapsed after the veteran's service discharge, and 
there is no clinical evidence linking the goiter to the 
veteran's service.

5.  There is no medical evidence that a gastric ulcer 
diagnosed in 1998 was manifested in service, chronically and 
continuously after service, or at any time prior to 1998, 
many years after the veteran's service discharge, a gastric 
ulcer has not been medically linked to the veteran's service. 

6.  There is no medical evidence that arthritis was 
manifested in service, chronically and continuously after 
service, or until many years after the veteran's service 
discharge, and there is no medical evidence linking arthritis 
to the veteran's service.  


CONCLUSION OF LAW

Neither cholecystitis, pulmonary tuberculosis, a goiter, a 
gastric ulcer, nor rheumatoid arthritis was incurred in or 
aggravated by service, nor may service connection be so 
presumed for PTB, a gastric ulcer or arthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for cholecystitis, 
pulmonary tuberculosis, a goiter, gastric ulcer, and 
rheumatoid arthritis.  He contends that he manifested each of 
these disorders in service or proximate to service or within 
an applicable presumptive period.  
During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), was enacted.  The Board's December 2000 decision 
informed the veteran of the change in law, and, as required 
under the enhanced duty to assist and notification provisions 
of that law, advised the veteran of the evidence needed to 
substantiate his claims for service connection, and informed 
the veteran that he would be offered the opportunity to 
submit medical certificates, identify alternative sources of 
clinical evidence or statements about his clinical condition 
after service.  

In a December 2000 letter, the RO specifically advised the 
veteran again that he should request that his physicians 
submit the medical certificates he had indicated they could 
issue, even though the actual clinical records were not 
available.  The RO also specifically notified the veteran 
that he had not provided sufficient information on the NA 
Form 13055 he had provided to allow an attempt to reconstruct 
records or search alternate records. The RO provided him with 
the form so that he could add the necessary information.  

The veteran did not respond to these notifications or provide 
additional evidence.  Thereafter, by a supplemental statement 
of the case (SSOC) issued in March 2001, the veteran was 
again advised that he had been offered the opportunity to 
provide additional information and that he had not responded.  
The veteran has been offered the opportunity to submit or 
identify evidence which might be relevant to substantiate his 
claim.  All duties to the veteran, including those specified 
in the VCAA, have been met. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be presumed if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and arthritis, 
active tuberculosis, or a peptic ulcer became manifest to a 
degree of 10 percent within one year (or three years in the 
case of tuberculosis) from the date of separation, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service medical records associated with the claims file were 
damaged by fire.  In such cases, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search alternative forms of records 
which support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule in cases where records are presumed destroyed 
while in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board's consideration of the benefit-of-the-doubt rule is 
set forth below as to each claim.  As discussed, the Board 
and the RO have afforded the veteran an opportunity to 
provide or identify additional evidence.  As noted above, the 
RO requested the veteran to provide information necessary to 
search for alternative records, and explained what 
information was needed, and why, but the veteran has not 
responded.  It is clear that the National Personnel Records 
Center has searched for the veteran's records, as fire-
damaged records are associated with the claims file.  
Moreover, the veteran does not contend that he received any 
medical treatment for the claimed disorders in service or 
that he was hospitalized while in service.  The Board 
concludes that the additional responsibilities in cases of 
missing service records have been satisfied in this case.  

1.  Entitlement to service connection for cholecystitis

The portion of the report of a fire-damaged induction medical 
examination conducted in April 1946 associated with the file 
discloses that no gastrointestinal system abnormality was 
noted at the time of the veteran's induction into service.  
The portion of a damaged separation medical examination 
record associated with the file reflects that no medical 
disorder or abnormality of the gastrointestinal system was 
noted at the time of the veteran's service separation except 
that the veteran was underweight.

At his June 1999 Travel Board hearing, the veteran testified 
that he was first troubled by cholecystitis in service, and 
this continued to bother him until 1985, when he had an 
operation.  He testified that his physician had told him that 
the cholecystitis might have been present for many years.  
The veteran's brother testified that the veteran was 
sometimes sick when he came home from service, but was unable 
to provide more detailed observations.  

Private clinical records dated in December 1985 do not 
include a current diagnosis or history of cholecystitis.  
Clinical records in March 1997 reflect that the veteran 
underwent a cholecystectomy (removal of the gallbladder) 
following a diagnosis of cholelithiasis (presence of 
gallstones in the gallbladder).  At that time, the veteran 
reported having right upper quadrant pain for two months 
prior to admission.  

The evidence of record is devoid of any medical evidence or 
opinion that the veteran manifested cholecystitis, or any 
disorder of the gallbladder, in service.  Calculi of the 
gallbladder may be presumed service-connected if diagnosed 
within one year from the veteran's service discharge in March 
1949.  In this case, however, there is no clinical evidence 
dated within the presumptive period, nor is there any 
evidence that the veteran sought medical treatment for 
cholecystitis or any other disorder of the gallbladder prior 
to 1997.  At that time, more than 45 years had elapsed since 
the veteran's service discharge.  

The veteran's own statements as to his belief that he is 
entitled to service connection for this disorder provide the 
only evidence supporting his claim.  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In other words, the Board must rely on 
the medical evidence for a determination as to whether or not 
a veteran experienced a particular disorder in service and 
thereafter.  

The medical evidence is devoid of any history or finding to 
support the veteran's contention that he incurred 
cholecystitis in service, or proximate to or as a result of 
service, or manifested cholecystitis prior to 1997.  The 
medical evidence reflects that the veteran reported that he 
first noted symptoms of right upper quadrant pain in 1997.  
The preponderance of the evidence is against the claim for 
service connection for cholecystitis, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  Accordingly, the claim must be denied. 

2.  Entitlement to service connection for pulmonary 
tuberculosis

The fire-damaged induction and separation medical examination 
reports do not show any history or diagnosis of pulmonary 
tuberculosis.  Radiologic examination of the lungs on 
induction was reported as negative.  The separation 
examination does not state that radiologic examination was 
conducted, but there is a notation that there was "no family 
history of TB," and no diagnosis of any respiratory disorder 
or abnormality was noted.  

During his June 1999 Travel Board hearing, the veteran 
testified that he could not recall exactly when he developed 
tuberculosis or a lung disorder.  He testified that his 
physician had told him the right side of this lung was 
cloudy.  He indicated that his doctors had told him that 
tuberculosis might have been caused in service, as a result 
of smoking cigarettes in service.  He testified that the 
reports from Dr. Anillo (General Hospital) supported his 
claim.

Private clinical records dated in 1985 reflect that the 
veteran complained of having a chronic, productive cough for 
the past 15 years.  His breath sounds were clear, and lung 
expansion was symmetrical.  Radiologic examination disclosed 
that both lumps were essentially clear and the radiologic 
examination of the chest was interpreted as negative.  

A March 1997 treatment note reflects that the veteran was 
diagnosed as having pulmonary tuberculosis about 9 months 
prior to the admission, and antibiotics were prescribed, but 
the veteran only took the medications for one month.  The 
clinical record reflects that the physician planned to refer 
the veteran for follow-up to obtain adequate antibiotic 
therapy.  A current diagnosis of pulmonary tuberculosis, 
grade III, was assigned.  

An April 1998 medical statement and a September 1998 medical 
statement are devoid of diagnosis of pulmonary tuberculosis.  
A June 1999 radiologic report from Dr. Anillo General 
Hospital reflects that there were hazy infiltrates in the 
right pericardiac area consistent with pneumonia, with no 
other significant respiratory system findings.  A private 
June 1999 medical statement did not list pulmonary 
tuberculosis as among the current medical diagnoses.  

The clinical evidence reflects that the veteran was diagnosed 
as having pulmonary tuberculosis in 1996.  However, these 
records show that the diagnosis of pulmonary tuberculosis was 
no longer present in 1998 or 1999.  The clinical evidence 
reflects that tuberculosis resolved after the veteran 
apparently completed adequate antibiotic therapy.  

The fact that the clinical evidence dated in 1985 is negative 
for any diagnosis or history of pulmonary tuberculosis weighs 
heavily against the veteran's claim for service connection 
for this disorder, as this evidence establishes that the 
veteran did not report symptoms of the disorder chronically 
and continuously following service, and establishes that 
examination of the lungs failed to disclose pulmonary 
tuberculosis during the 30 years proximate to the veteran's 
service discharge.  Although the veteran may attest to 
symptoms he perceives to have been manifestations of 
pulmonary tuberculosis in service, or within the presumptive 
period following service, the question of etiology and onset 
of a disease is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Regardless of the etiology of pulmonary tuberculosis 
diagnosed in 1996, there is no current medical diagnosis of 
pulmonary tuberculosis, nor is there medical evidence that 
the veteran has any residual disability due to pulmonary 
tuberculosis.  The evidence that the veteran no longer has a 
diagnosis of pulmonary tuberculosis is highly persuasive, as 
the evidence includes both current diagnostic examination 
results from one provider and a medical statement from 
another provider.  The laws authorizing veterans' benefits 
provide benefits only where there is current disability, as 
identified by a medical diagnosis.  In the absence of a 
current medical diagnosis of pulmonary tuberculosis or 
residuals thereto, service connection may not be granted for 
such disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As the preponderance of the evidence is against a 
determination that pulmonary tuberculosis diagnosed in 1996 
was etiologically related to his service, and as the 
preponderance of the evidence is against a finding that the 
veteran has any current pulmonary tuberculosis disability, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are inapplicable.  The claim for service connection for 
pulmonary tuberculosis must be denied.  

3.  Entitlement to service connection for a goiter

The fire-damaged induction and service separation medical 
examination reports are devoid of any history or diagnosis of 
goiter, or any thyroid problem, and the veteran's head and 
neck, and abdomen and viscera, were described as normal on 
separation examination.

During his Travel Board hearing, the veteran testified that 
his physician told him that a goiter might have been present 
in service, or even prior to service, as a result of lack of 
vitamins and iron.  However, although the veteran was advised 
to submit the opinion as to onset of a goiter, no additional 
clinical evidence was submitted.  

The clinical evidence of record reflects that the veteran 
underwent thyroidectomy in December 1985.  The clinical 
records reflect that the veteran noticed a neck mass about 
two months prior to that admission.  Clinical records 
subsequent to the 1985 operative procedure reflect that the 
veteran underwent thyroidectomy, but provide no additional 
history or description as to the onset or etiology of a 
goiter.  

The history as reported by the veteran when he was treated in 
1985 weighs heaving against the claim, under any applicable 
theory for service connection, because that evidence 
contradicts the veteran's statements and testimony that that 
a goiter might have been present in service or in close 
proximity to service.  Because this report of history was 
provided at the time of treatment for the disorder, and was 
provided at a time closer to the veteran's service, the Board 
finds this evidence related to the time of onset more 
persuasive than any other evidence of record.  

The preponderance of the evidence thus establishes that a 
goiter was first noted by the veteran in 1985, shortly before 
it was first medically diagnosed in 1985 and more than 30 
years following the veteran's service.  There is no written 
medical evidence or opinion associated with the claims file 
which supports the veteran's contention that the goiter might 
have been present in service or be linked in some way to 
service.  That assertion by the veteran is, in essence, the 
only evidence of record favorable to the claim.  

The question of etiology and onset of the veteran's goiter is 
one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
unsupported assertions that he might have had a goiter in 
service or within an applicable presumptive period are of 
insufficient weight, as compared to the clinical records 
which first show the condition in 1985, to place the evidence 
favoring the claim in equipoise.  The preponderance of the 
evidence is against the claim, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not for 
application.  The claim for service connection for a goiter 
must be denied.

4.  Entitlement to service connection for a gastric ulcer

The fire-damaged induction and separation medical examination 
reports do not include any history or diagnosis of a gastric 
ulcer, or any stomach problem.  The separation examination 
includes a notation that the veteran was six pounds 
underweight.

At his Travel Board hearing, the veteran testified that he 
had trouble with his stomach in service, but the physicians 
could not finds anything wrong for many years.  He testified 
that he believed his stomach problem was due to service, but 
he did not testify that his physicians had provided an 
opinion to that effect.  The veteran's brother testified that 
the veteran was sometimes ill when he came home from service.  

Clinical records dated in 1985 and 1997 do not reflect that 
the veteran had a history of gastric ulcer problems; no 
diagnosis of gastric ulcer was noted during the 1985 or 1997 
hospitalizations.  The March 1997 record reveals that the 
veteran reported epigastric pain radiating in the right upper 
quadrant about 9 months prior to the admission, on and off, 
increasing in frequency.  Diagnostic examination revealed 
pulmonary tuberculosis.  Private medical statements in April 
1998 and September 1998 reflect that the physician was 
treating the veteran for recurrent epigastric pain and 
gastric ulcer, recurrent.  A June 1999 private medical 
statement listing the veteran's current medical problems does 
not include a notation regarding gastric ulcer.   

Although the veteran asserts that he has had stomach trouble 
since service, the medical evidence reflects that a gastric 
ulcer was first diagnosed in 1998, many years after the 
veteran's service separation.  The clinical evidence 
establishes that the veteran did not report chronic and 
continuous stomach problems following service, and 
establishes that there was no medical diagnosis of a gastric 
ulcer within any applicable presumptive period.  There is no 
clinical evidence linking the veteran's current gastric 
disorder to his service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The preponderance of the evidence is 
against the claim, and service connection for a gastric ulcer 
must be denied. 

5.  Entitlement to service connection for rheumatoid 
arthritis

The fire-damaged induction and separation medical 
examinations are devoid of any history or diagnosis of 
rheumatoid arthritis or any musculoskeletal problem, and no 
abnormality of the veteran's spine and extremities, including 
the bones, joints, and muscles, was noted on separation 
examination.

During his Travel Board hearing, the veteran testified that 
he first noticed rheumatoid arthritis about 15 years earlier.  
He also testified that his doctor had told him that his 
arthritis might be due to the wet conditions during his 
military service.  

The veteran's testimony that he first noticed arthritis about 
15 years earlier is consistent with the December 1985 
clinical records, which do not include any history or 
diagnosis of arthritis.  Inasmuch as the veteran has conceded 
that his arthritis did not manifest in service or within the 
one-year presumptive period, the law requires that the 
veteran submit medical evidence linking the arthritis to his 
service.  The veteran was advised that the opinion he 
testified his physician had expressed should be submitted in 
writing, but no written opinion regarding the etiology of the 
veteran's arthritis has been received.  

No evidence supports the veteran's claim for service 
connection for rheumatoid arthritis other than the veteran's 
own assertions.  The veteran's unsupported lay assertions do 
not meet the criteria for establishing service connection or 
place the evidence in equipoise.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable and the claim must be denied.  



ORDER

Entitlement to service connection for cholecystitis is 
denied.  

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for a goiter is denied.

Entitlement to service connection for a gastric ulcer is 
denied.  

Entitlement to service connection for rheumatoid arthritis is 
denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

